Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20160065942 see abstract, Table 6 and paragraphs [0097]-[0098] of machine translation or JP 2011054945 see abstract, page 1 lines 32 through page 2 line 1.

KR20160065942 (as disclosed in applicants IDS filed 5-10-21) a thermoplastic liquid crystal polymer film excellent in thermal adhesiveness as a thermoplastic liquid crystal polymer film (hereinafter sometimes referred to as a thermoplastic liquid crystal polymer film or simply a liquid crystal polymer film) for forming an optically anisotropic molten phase, and a circuit board and a manufacturing method thereof.

In paragraph [0097]-[0098] of the original KR20160065942 reference, note the structures of 4-hydroxybenzoic acid and 6-hydroxynaphthalene 2-carboxylic acid are the same as those claimed in formula I and II. 

    PNG
    media_image1.png
    334
    570
    media_image1.png
    Greyscale

In Table 6, the reference discloses the thermoplastic liquid crystal polymer contains at least repeating units of p- hydroxybenzoic acid and 6-hydroxy-2- hydroxybenzoic naphthoic acid, p- hydroxybenzoic acid (A) / (B) of the liquid crystal polymer having about 10/90 to 90/10 (mole ratio) of the 6-hydroxy-2-naphthoic acid of the repeating unit (A) / (B) = 50/50 to 85/15, and more preferably about (A) / (B) = 60/40 to 80/20 which appear to fall within or overlap that which is claimed. 
Thus, the reference disclosed that which is claimed by applicants except for the reference does not disclose the thickness and transmittance as log(1TT%/(thickness), as a value larger than 0.055 and smaller than 0.090, the liquid crystal polymer film appears to used.  
Similarly, it is also noted that the claimed invention as discussed in applicants specification on page 1 under the “Description of the Prior Arts” is shown to be suitable for communication technology to transmit signals.  The reference discloses that the film may be used for a circuit board which contains the liquid crystal film which would inherently contain the capability of electrical transmission. Although the thickness is not mentioned by the primary reference, it is reasonable to conclude that a thickness necessary to accomplish the function of electrical transmission would be needed. 
As an example of usable thicknesses, the secondary reference JP 2011054945 discloses the thermotropic liquid crystal polymer film having a thickness of 50 mu m or less. The thermotropic liquid crystal polymer film contains polycondensate of 4,4-dihydroxy biphenol of formula (I) and parahydroxy benzoic acid, or polycondensate of 2,6-hydroxy naphthoic acid of formula (II) and parahydroxy benzoic acid. See page 2 lines 12-16 of machine translation. The reference uses the film as a film for electrical performance.  
Thus, since both the film of the primary reference and the film of applicants invention are used for transmitting signals, and since the secondary reference discloses the appropriate thickness for electrical transmittance, it is reasonable to conclude that the thickness of the primary reference would necessarily fall within these parameters to favorably to accomplish the function of electrical transmittance and thus would fall within or overlap those values of thickness as claimed. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts (mole %) and/or parameters thickness, and/or (log(1/1/TT%)/(thickness)0.5 as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 2, see discussion in claim 1 above regarding thickness.

With regard to claim 3, see discussion in claim 1 above regarding thickness

With regard to claim 4, see discussion in claim 1 above regarding transmittance.

With regard to claim 5, see discussion in claim 1 above regarding transmittance.

With regard to claim 6, it is not readily apparent whether the films of the primary or secondary references have a Kurtosis (Sku) of the first surface equal to or larger than 1 and smaller than or equal to 300.  However, since both references are directed to a film made using the same components and having a thickness within the parameter claimed and additionally since both are used for electrical transmittance, it is reason to conclude that the Sku of the first surface when the film is placed on a metal foil is inherent and would be the same or overlap that which is claimed.  Any properties or characteristics inherent in the prior art, e.g. a Kurtosis (Sku) as claimed ,although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 


With regard to claim 7, see the discussion for claim 6 above.

With regard to claim 8, see the discussion for claim 6 above.

With regard to claim 9, it is not readily apparent whether the films of the primary or secondary references have an arithmetical mean height of a surface (Sa) of the first surface smaller than or equal to 0.29                 
                    µ
                    m
                
            .  However, since both references are directed to a film made using the same components and having a thickness within the parameter claimed and additionally since both are used for electrical transmittance, it is reason to conclude that the Sku of the first surface when the film is placed on a metal foil is inherent and would be the same or overlap that which is claimed.

With regard to claim 10, see the discussion for claim 9 above.

With regard to claim 11, see the discussion for claim 6 above.

With regard to claim 12, see the discussion for claim 6 above.

With regard to claim 13, see the discussion for claim 1 above regarding thickness.

With regard to claim 14, see the discussion for claim 1 above regarding transmittance.

With regard to claim 15, see the discussion for claim 1 above regarding the structures and mole%.

With regard to claim 16, the reference KR20160065942 discloses that the film may be placed on a gas barrier material such as aluminum foil.. The reference also discloses that a conductor layer of metal foil such as gold, silver, nickel, and aluminum other than the copper foil may be used. Among these metal foils, a copper foil is preferably used. The copper foil is not particularly limited as long as it is a copper foil usable in the circuit board, and may be any of rolled copper foil and electrolytic copper foil. See page 1 lines 32 through page 2 line 1. 

Similarly, JP 2011054945 discloses that the thermotropic liquid crystal polymer film can sufficiently protect the organic electrolyte storage device and can improve its durability. The reference continues that an aluminum foil be laminated on one side or both sides of the positive electrode side exterior portion, and a copper  foil may be laminated on the negative electrode side exterior portion.. The reference recognizes that the difference between the linear expansion coefficient of the thermotropic liquid crystal polymer film and the linear expansion coefficient of the metal  foil is significantly smaller than when a conventional liquid crystal polymer film is used. For this reason, it is possible to form a highly reliable circuit and a highly reliable battery with low warping stress due to temperature change. Consequently, both the primary and secondary reference disclose the use of a metal foil for the purpose of supporting electrical transmittance.

With regard to claim 17, see discussion in claim 16 above regarding the use of a second metal foil layer.

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765